 



Exhibit 10.24
SEVERANCE COMPENSATION AGREEMENT
          This Severance Compensation Agreement (this “Agreement”) dated as of
June 1, 2003 is by and between LIN Television Corporation, a Delaware
corporation (the “Company”) and John S. Viall, Jr. (the “Employee”).
          WHEREAS the Company currently employs the Employee and has determined
that the Employee’s services are important to the stability and continuity of
the management of the Company;
          WHEREAS the Company has determined that it is in its best interest to
reinforce and encourage the Employee’s continued disinterested attention and
undistracted dedication to the Employee’s duties in the potentially disturbing
circumstances of a possible change in control of the Company by providing some
degree of personal financial security; and
          WHEREAS to induce the Employee to remain in the employ of the Company,
the Company has determined that it is desirable to pay the Employee the
severance compensation set forth below if the Employee’s employment with the
Company terminates in one of the circumstances described below following a
change in control of the Company.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained in this Agreement, it is agreed upon between the Company and
the Employee as follows
          1. Definitions. In addition to other words and terms defined elsewhere
in this Agreement, the following words and terms as used in this Agreement shall
have the following meanings:
            “Affiliate” shall mean, as to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person.
            “Cause” shall mean:
                  (i) Unsatisfactory Performance by Employee; or
                  (ii) the conviction of Employee of, or the entry by Employee
of a plea of nolo contendre to, a felony; or
                  (iii) the commission or engagement by Employee through
misconduct or negligence of an act or course of conduct that causes injury to
the Company or is otherwise detrimental to the Company; or
                  (iv) the death of Employee; or

1



--------------------------------------------------------------------------------



 



                  (v) any illness, injury or disability preventing Employee from
performing Employee’s duties, as they existed immediately prior to the illness
or injury, on a full time basis for 120 consecutive business days; or
                  (vi) the sale of a business unit of the Company in which
Employee was employed immediately prior to such sale and in connection with
which Employee has been offered employment with the purchaser of such business
unit on substantially the same terms under which the Employee was employed by
the Company, including severance protection, immediately prior to the
consummation of such sale.
            “Change in Control” shall mean the occurrence of any of the
following events:
                  (i) any sale, lease, exchange, or other transfer (in one
transaction or series of related transactions) of all or substantially all of
the assets of LIN TV or the Company to any Person or group of related Persons
for purposes of Section 13(d) of the Exchange Act, other than (A) to one or more
members of the Shareholder Group or (B) solely in respect of the Company, to any
wholly-owned subsidiary of LIN TV;
                  (ii) a majority of the LIN TV Board of Directors shall consist
of Persons who are not Continuing Directors;
                  (iii) the acquisition by any Person or group of related
Persons for purposes of Section 13(d) of the Exchange Act (other than one or
more members of the Shareholder Group or, with respect to a transferee of shares
of Class C Common Stock, par value $0.01 per share, of LIN TV, any Person
approved by an affirmative vote of no less than two-thirds of the disinterested
members of the LIN TV Board of Directors) of the power, directly or indirectly,
to vote or direct the voting of securities having more than 50% of the ordinary
voting power for the election of directors of LIN TV; or
                  (iv) LIN TV shall cease, whether directly or indirectly
through one or more wholly-owned subsidiaries, including LIN Holdings, to have
the power to vote or direct the voting of securities having more than 50% of the
ordinary voting power for the election of directors of the Company.
            “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
            “Continuing Directors” shall mean any Person who (i) was a member of
the LIN TV Board of Directors on the date of this Agreement, (ii) is thereafter
nominated for election or elected to the LIN TV Board of Directors with the
affirmative vote of a majority of the Continuing Directors who are members of
such LIN TV Board of Directors at the time of such nomination or election, or
(iii) is a member of the LIN TV Board of Directors and also a member of the
Shareholder Group.

2



--------------------------------------------------------------------------------



 



            “Date of Termination” shall mean the date on which a notice of
termination is given.
            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
            “Good Reason” shall mean:
                  (i) The occurrence of any of the following events:
                      (A) Employee’s annual salary is reduced to an amount that
is less than the greater of (1) the amount of annual salary in effect
immediately prior to the Change in Control or (2) the highest amount of annual
salary in effect at any time thereafter;
                      (B) Employee’s target bonus opportunity is reduced to an
amount that is less than the greater of (1) the target bonus opportunity in
effect immediately prior to the Change in Control or (2) the target bonus
opportunity in effect at any time thereafter;
                      (C) (1) any failure by the Company to continue in effect
or provide plans or arrangements pursuant to which the Employee will be entitled
to receive grants relating to the securities of the Company (or any parent
company of the Company, including LIN TV) (including stock options, stock
appreciation rights, restricted stock or other equity based awards) of the same
type as the Employee was participating in immediately prior to the Change in
Control (hereinafter referred to, collectively and individually, as “Securities
Plans”) or providing substitutes for such Securities Plans which in the
aggregate provide substantially similar economic benefits; or (2) the taking of
any action by the Company which would adversely effect the Employee’s
participation in, or benefits under, any such Securities Plan or its substitute
if in the aggregate the Employee is not provided substantially similar economic
benefits; provided, however, that for these purposes, any determination of
whether Good Reason exists under (1) or (2) of this paragraph (C) because the
Employee is or is not provided substantially similar economic benefits in the
aggregate will be made with due consideration given to such Employee’s base
salary, other cash compensation and any other equity based incentive programs to
which the Employee is also entitled to receive, and not solely on the basis of
whether the Employee is or is not entitled or eligible to receive equity based
incentive compensation;
                      (D) Employee’s duties and responsibilities or, in the
aggregate, the program of retirement and welfare benefits offered to Employee
are materially and adversely diminished in comparison to the duties and
responsibilities or the program of benefits, in the aggregate, enjoyed by
Employee immediately prior to the Change in Control;
                      (E) Employee is demoted from the position Employee held
with the Company immediately prior to the occurrence of a Change of Control;

3



--------------------------------------------------------------------------------



 



                      (F) Employee is required to be based at a location more
than fifty (50) miles from the location where Employee was based and performed
services immediately prior to the Change in Control, or if Employee is required
to substantially increase his or her business travel obligations in connection
with the performance of Employee’s duties to the Company;
and
                  (ii) Employee has delivered to the Company written notice of
the occurrence of any event that shall, subject to this paragraph (ii),
constitute “Good Reason” under paragraph (i) above within 90 days of the date
Employee first has knowledge of such event, which written notice shall set forth
the particulars of such event and the reason why Employee believes in good faith
that such event satisfies paragraph (i) of the definition of “Good Reason;” and
the Company shall have failed to cure such event within thirty (30) days of
delivery of such written notice.
          “LIN Holdings” shall mean LIN Holdings Corp., a Delaware corporation.
          “LIN TV” shall mean LIN TV Corp., a Delaware corporation.
          “LIN TV Board of Directors” shall mean the Board of Directors of LIN
TV.
          “Person” or “Persons” shall mean any person or entity of any nature
whatsoever, specifically including an individual, a firm, a company, a
corporation, a partnership, a trust, or other entity.
          “Shareholder Group” shall mean Hicks, Muse, Tate & Furst Incorporated,
its Affiliates and their respective employees, officers, and directors.
          “Unsatisfactory Performance” shall mean the failure of Employee to
perform satisfactorily Employee’s duties with the Company as determined by the
Company.
          2. Severance Compensation Trigger.
            (a) Subject to Section 2(b) hereof, a “Severance Compensation
Trigger” shall occur in the event that during the period commencing on the date
on which a Change in Control first occurs and ending on the date twenty four
(24) months thereafter Employee’s employment is terminated as follows:
                  (i) by the Company without Cause; or
                  (ii) by Employee for Good Reason; or
                  (iii) by the Company with Cause solely for the reason of
Unsatisfactory Performance and solely in the event that as of the Date of
Termination

4



--------------------------------------------------------------------------------



 



(A) Gary R. Chapman is no longer the CEO or President of the Company and (B) the
Company shall have failed to do each of the following:
                      (1) delivered to Employee a written notice and demand for
performance of Employee’s duties with the Company (“Special Notice”), which
Special Notice is executed by an officer of the Company and specifically
describes the manner in which Employee has not performed Employee’s duties;
                      (2) in the event that not less than ten (10) business days
following the date of the foregoing Special Notice Employee shall have delivered
to the Company a written request for an opportunity to be heard in respect of
the matters set forth in such Special Notice, the Company shall have provided
such opportunity to be heard within thirty (30) days of such written request.
              (b) Notwithstanding Section 2(a) above, a Severance Compensation
Trigger shall not be deemed to have occurred (and Employee shall not be entitled
to Severance Compensation (as hereinafter defined)) in the event that Employee’s
employment is terminated on account of any voluntary termination of employment
by the Employee other than for Good Reason, including Employee’s retirement from
the Company, including the voluntary late, normal or early retirement under a
pension plan sponsored by the Company or its Affiliates, as defined in such
plan.
          3. Severance Compensation.
            (a) Subject to Section 3(b) below, in the event of a Severance
Compensation Trigger, the Employee shall be entitled to be paid compensation by
the Company pursuant to the terms and subject to the conditions set forth below
(“Severance Compensation”):
                  (i) In lieu of any further salary payments to the Employee for
periods subsequent to the Date of Termination, the Company shall pay to the
Employee not later than the fourteenth day following the Date of Termination a
lump sum severance payment equal to the sum of:
                      (A) two times the Employee’s annual base salary as in
effect on the Date of Termination, and
                      (B) two times the total of all bonus compensation paid to
the Employee with respect to the most recent complete fiscal year.
                  (ii) The Company shall arrange to provide the Employee for a
period of twenty four (24) months following the Date of Termination (or until
the Employee’s earlier death) with medical insurance benefits only that are
substantially similar to those which the Employee was receiving immediately
prior to the notice of termination, or immediately prior to a Change in Control
(whichever is greater); provided, however, that Employee shall be obliged to
continue to pay that proportion of premiums paid by the Employee immediately
prior to the Change in Control.

5



--------------------------------------------------------------------------------



 



            (b) If the Severance Compensation under this Section 3, either alone
or together with other payments to the Employee from the Company (or any portion
of such aggregate payment) would constitute an “excess parachute payment” (as
defined in Section 280G of the Code), the Severance Compensation shall be
reduced to the largest amount that will result in no portion of the payments
under this Section 3 being subject to the excise tax imposed by Section 4999 of
the Code or being disallowed as deductions to the Company under Section 280G of
the Code.
          4. No Obligation To Mitigate Damages; No Effect on Other Contractual
Rights. Except as otherwise provided under Section 3(b) hereof:
            (a) The Employee shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by the Employee as the
result of employment by another employer after the termination of the Employee’s
employment, or otherwise.
            (b) The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Employee’s existing rights, or rights which would accrue solely as
a result of the passage of time, under any benefit plan, incentive plan or
securities plan, employment agreement or other contract, plan or arrangement of
the Company.
          5. Successors.
            (a) The Company shall require any successors or assigns (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company, to expressly,
absolutely and unconditionally assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession or assignment had taken place. Any failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement and shall
entitle the Employee to terminate the Employee’s employment for Good Reason. As
used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor or assign to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 5 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.
            (b) This Agreement shall inure to the benefit of and be enforceable
by the Employee’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee should
die while any amounts are still payable to the Employee hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Employee’s devisee, legatee, or other designee
or, if there be no such designee, to the Employee’s estate.

6



--------------------------------------------------------------------------------



 



            (c) In the event of a liquidation of the Company, the payment
provided for hereunder shall be made before any property or asset of the Company
is distributed to any holder of capital stock of the Company.
          6. Employment. The Employee agrees to be bound by the terms and
conditions of this Agreement and to remain in the employ of the Company during
any period following any public announcement by any person of any proposed
transaction or transactions which, if effected, would or might reasonably result
in a Change in Control until a Change in Control has taken place or, in the
opinion of the Board of Directors of the Company, such person has abandoned or
terminated its efforts to effect a Change in Control. Subject to the foregoing,
nothing contained in this Agreement shall impair or interfere in any way with
the right of the Employee to terminate the Employee’s employment or the right of
the Company to terminate the employment of the Employee with or without Cause
prior to a Change in Control. Nothing contained in this Agreement shall be
construed as a contract of employment between the Company and the Employee or as
a right of the Employee to continue in the employ of the Company or as a
limitation of the right of the Company to discharge the Employee with or without
Cause prior to a Change in Control.
          7. Legal Fees. In the event that any legal action is required to
enforce the Employee’s rights under this Agreement, the Employee, if the
Employee is the prevailing party, shall be entitled to recover from the Company
any expenses for attorneys’ fees and disbursements reasonably incurred by the
Employee.
          8. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
          9. Confidentiality. Employee shall not, without the prior written
consent of the Company, divulge, disclose or make accessible to any other
person, partnership, corporation or other entity (i) the existence and/or terms
of this Agreement, or (ii) any Confidential Information pertaining to the
business of the Company, except (a) while carrying out Employee’s duties during
Employee’s employment by the Company, or (b) when required by law to do so. For
these purposes, “Confidential Information” shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and any other
non-public, proprietary and confidential information of the Company and its
subsidiaries that is not otherwise available to the public or has not become
publicly available through any breach of fiduciary duty.
          10. Nonsolicitation. For a period of one year following the Employee’s
termination of employment, the Employee shall not contact, communicate with or
solicit in any fashion any employee, consultant, customer or advertiser who, at
the time of such termination and at any time during the preceding twelve-month
period was employed by, employed or otherwise had business dealings with, the
Company for the purpose of causing such employee, consultant, customer or
advertiser (a) to terminate such person’s relationship with the Company or
(b) to be employed by, to employ or otherwise to have

7



--------------------------------------------------------------------------------



 




business dealings with any business, whether or not incorporated, in any
television markets served by the Company at the time of termination.
          11. Release. As a condition to the receipt of any payments hereunder,
the Employee shall deliver to the Company, in form and substance acceptable to
the Company, a written release of the Company, its officers, directors and
shareholders from all claims of whatever nature, other than as arising under the
terms hereof or under any benefit plans of the Company to which the Employee is
otherwise entitled.
          12. Notice. For purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid. Notice may be given
to either party at the present principal place of business of the Company or
such other place as the party to receive such notice shall notify the other.
          13. Modification or Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Employee and the Company. No waiver by a
party hereto at any time of any breach by another party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or
conditions.
          14. Entire Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by any of the parties which are not set forth expressly in this
Agreement.
          15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

8



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties have executed this Agreement as of the
date first above written.

                      LIN TELEVISION CORPORATION    
 
               
 
  By:   /s/ Denise M. Parent                      
 
      Name:   Denise M. Parent    
 
               
 
      Title:   VP, Deputy General Counsel    
 
               
 
                    EMPLOYEE    
 
               
 
  /s/ John S. Viall, Jr.                           Name: John S. Viall, Jr.    

9